
                                                                    EXHIBIT 10.7


                              STANDSTILL AGREEMENT

         This   Standstill   Agreement   dated  as  of  January  29,  2003  (the
"Agreement") is by and among St. Mary Land & Exploration Company, a Delaware
corporation  ("St.  Mary"),  and Flying J Oil & Gas Inc., a Utah corporation
("FJOG") and Big West Oil &  Gas Inc.,  a Utah  corporation  ("BWOG")  (with
FJOG, BWOG and the Parent collectively referred to herein as "Flying J").

                                    RECITALS

         WHEREAS,  St.  Mary,  FJOG and BWOG  have  entered  into  that  certain
Purchase  and Sale  Agreement  dated as of December  13, 2002 (the "PSA") by and
among FJOG and BWOG,  NPC Inc., a Colorado  corporation,  and St. Mary,  whereby
upon the  closing of the PSA St.  Mary  shall  issue to FJOG and BWOG a total of
3,380,818  shares (the  "Shares") of St. Mary common stock,  $0.01 par value per
share (the "St. Mary Stock"); and

         WHEREAS,  as a condition  to the closing of the PSA,  St. Mary  desires
that each of FJOG and BWOG make certain agreements,  covenants,  representations
and warranties with respect to St. Mary Stock as set forth in this Agreement.

         NOW,  THEREFORE,  in  consideration  of the  premises  and  the  mutual
covenants and agreements contained herein and in the PSA, and for other good and
valuable  consideration,  the  receipt  and  sufficiency  of  which  are  hereby
acknowledged, the parties hereto hereby agree as follows:

                                    AGREEMENT

         Section 1. Certain  Definitions.  For purposes of this  Agreement,  the
                    --------------------
following terms shall have the following respective meanings:

                  (a)  "Affiliate"  and  "Associate"  shall have the  respective
                        ---------------------------
         meanings  set  forth in Rule  12b-2  promulgated  by the SEC  under the
         Exchange Act.

                  (b) "Beneficial  Owner" and "Beneficially  Own" shall have the
                       -----------------------------------------
         same meanings as set forth in Rule 13d-3  promulgated  by the SEC under
         the Exchange  Act,  except that a Person shall also be deemed to be the
         Beneficial  Owner of all securities  which such Person has the right to
         acquire  pursuant to the exercise of any rights in connection  with any
         securities  or any  agreement,  regardless  of when such  rights may be
         exercised and whether they are conditional.

                  (c) "Exchange Act" shall mean the  Securities  Exchange Act of
                       ------------
         1934, as amended.

                  (d)   "Person"   shall  mean  any   individual,   partnership,
                         ------
         corporation,   limited  liability  company,  association,  joint  stock
         company, trust, joint venture, other form of business organization,  or
         unincorporated organization.

                  (e) "SEC" shall mean the United States Securities and Exchang
                       ---
         Commission.

                  (f) "St.  Mary Board" shall mean the Board of Directors of St.
                       ---------------
         Mary.

                  (g)  "Standstill  Period"  shall  mean  that  period  of  time
                        ------------------
         beginning upon the Closing of the PSA and ending upon the expiration of
         two years and six months after such closing.

All  other  capitalized  terms  used  but not  defined  herein  shall  have  the
respective meanings given to them in the PSA.

         Section 2. Standstill Agreement.
                    --------------------

                  (a) No Increase in Ownership of St. Mary After Closing of PSA.
                      ---------------------------------------------------------
         Each of FJOG and BWOG  covenants  and agrees  that,  from and after the
         date hereof and until the expiration of the Standstill Period,  neither
         it nor any of its  Affiliates  or Associates  shall,  without the prior
         written  consent of St. Mary  specifically  expressed  in a  resolution
         adopted by the St. Mary  Board,  directly  or  indirectly,  purchase or
         cause to be  purchased  or  otherwise  acquire or agree to acquire,  or
         become or agree to become  the  Beneficial  Owner  of,  any  additional
         equity securities of St. Mary, or any additional securities convertible
         into or  exchangeable  for  any  equity  securities  of St.  Mary.  The
         foregoing shall not however apply to any securities  distributed by St.
         Mary to the holders of the St. Mary Stock, to any transfer between FJOG
         and BWOG or to any transfer to Flying J Inc. in accordance with Section
         2 of the Share Transfer Restriction Agreement.

                  (b) Other Prohibited Actions.  Each of FJOG and BWOG covenants
                      ------------------------
         and agrees that,  during the Standstill  Period,  neither it nor any of
         its Affiliates or Associates  shall,  without the prior written consent
         of St. Mary specifically  expressed in a resolution  adopted by the St.
         Mary Board, directly or indirectly, solicit, request, advise, assist or
         encourage any Person to:

                           (i) form,  join in or in any other way participate in
                  a "partnership, limited partnership, syndicate or other group"
                  within the  meaning of Section  13(d)(3) of the  Exchange  Act
                  with respect to  securities  of St. Mary or deposit any voting
                  securities   of  St.  Mary  in  a  voting   trust  or  similar
                  arrangement  or subject any voting  securities  of St. Mary to
                  any voting agreement or pooling  arrangement,  other than with
                  respect  to an  arrangement  among  FJOG  and  BWOG  or  their

                                       2

                  respective  Affiliates and Associates concerning the Shares of
                  St. Mary Stock to be issued under the PSA;

                           (ii) solicit proxies or written consents with respect
                  to St.  Mary voting  securities  under any  circumstances,  or
                  make, or in any way participate in, any  "solicitation" of any
                  "proxy" to vote any St.  Mary voting  securities,  or become a
                  "participant"  in any contested  solicitation for the election
                  of  directors  with  respect  to St.  Mary (as such  terms are
                  defined  or used in Rules  14a-1  and Item 4 of  Schedule  14A
                  under the Exchange  Act),  or seek to advise or influence  any
                  Person with respect to the voting,  holding or  disposition of
                  any St. Mary voting  securities  other than in accordance with
                  any  solicitation or  recommendation  by the St. Mary Board or
                  management of St. Mary;

                           (iii)  seek to  call,  or to  request  the call of, a
                  special meeting of the St. Mary stockholders, or seek to make,
                  or make, a stockholder proposal at any meeting of the St. Mary
                  stockholders,  or seek to make, or make,  any  nomination  for
                  election of a director to the St. Mary Board or make a request
                  for a list of the St. Mary stockholders;

                           (iv)  commence or announce any  intention to commence
                  any tender  offer for any shares of St.  Mary  Stock,  or file
                  with or send to the SEC a Schedule  13D or any  amendments  to
                  any  Schedule  13D under the  Exchange Act with respect to St.
                  Mary Stock to reflect  changes  to the  disclosures  set forth
                  therein and  exhibits  filed  therewith,  except to the extent
                  such  filing is solely to report one or a  combination  of (A)
                  permitted  purchases  of St.  Mary  Stock,  or  (B)  permitted
                  dispositions of St. Mary Stock  (including  dispositions  that
                  reduce the Beneficial  Ownership of FJOG or BWOG below 5%). In
                  addition,  FJOG or BWOG may file a Schedule 13D to comply with
                  amendments  after  the date  hereof  to  Section  13(d) of the
                  Exchange Act, to the rules promulgated  thereunder,  or to the
                  SEC's  interpretation  of  either of the  foregoing  (it being
                  understood  that nothing  contained  in this Section  2(b)(iv)
                  shall be deemed to permit  any  action or  disclosure  that is
                  otherwise prohibited by this Agreement);

                           (v)  make a  proposal  or bid  with  respect  to,  or
                  announce any  intention or desire to make, or publicly make or
                  disclose,  or  cause  to be made or  disclosed  publicly,  any
                  proposal  or bid  with  respect  to,  the  acquisition  of any
                  material  portion of the  assets of St.  Mary or of all or any
                  portion of the  outstanding  St.  Mary  Stock,  or any merger,
                  consolidation,  other  business  combination,   restructuring,
                  recapitalization,    liquidation   or   other    extraordinary
                  transaction involving St. Mary;

                                       3

                           (vi)  arrange,  or in any  way  participate  in,  any
                  financing  for any  transaction  referred  to in  clauses  (i)
                  through (v) above; or

                           (vii) publicly  disclose,  or cause or facilitate the
                  public   disclosure   of   (including  by  disclosure  to  any
                  journalist or other representative of the media), any request,
                  or  otherwise  seek (in any manner that would  require  public
                  disclosure  by  FJOG  or  BWOG  or  any  of  their  respective
                  Affiliates  or  Associates),  to obtain  any waiver or consent
                  under, or any amendment of, any provision of this Agreement.

         Section 3. Voting of St. Mary Stock.
                    ------------------------

                  (a) Stockholder  Meetings.  During the Standstill Period, each
                      ---------------------
         of FJOG and BWOG  shall  cause all  shares of St.  Mary  Stock that are
         Beneficially Owned by it, and/or its Affiliates or Associates, and that
         are  entitled to vote as of the record date for any meeting of St. Mary
         stockholders,  to be present for quorum purposes at such meeting and to
         be voted in favor of (i) the St. Mary Board's  nominees for election as
         directors  at such  meeting  or at any  adjournments  or  postponements
         thereof, and (ii) the St. Mary Board's proposals at such meeting or any
         adjournments or postponements thereof.

                  (b)  Further  Assurances  and  Proxies.  Each of FJOG and BWOG
                       ---------------------------------
         further  agree to take all action  necessary to carry out the intention
         of this Section.  In connection  with the  foregoing,  each of FJOG and
         BWOG shall  deliver to St.  Mary  executed  proxies  authorizing  those
         individuals  designated by the St. Mary Board in its proxy solicitation
         for  such  meeting  to vote  all  shares  of St.  Mary  Stock  that are
         Beneficially  Owned by each of FJOG and BWOG  and/or  their  respective
         Affiliates  or  Associates as of the record date for any meeting of St.
         Mary stockholders  during the Standstill Period in favor of (i) the St.
         Mary  Board's  nominees for election as directors at such meeting or at
         any  adjournments  or  postponements  thereof,  and (ii)  the St.  Mary
         Board's  proposals at such meeting or any adjournments or postponements
         thereof.  Such  proxies  will be coupled  with an interest and shall be
         irrevocable.

         Section 4.  Press  Releases  and Other  Public  Statements.  During the
                     ----------------------------------------------
Standstill  Period,  each of FJOG and BWOG agrees that neither it nor any of its
Affiliates  or  Associates  will  issue  any  press  release,  make  any  public
statement,  or issue a letter to St. Mary stockholders which contains statements
about St. Mary, without obtaining the prior written consent of St. Mary.

         Section 5. Transfers of St. Mary Stock.
                    ---------------------------

                  (a) Transferees Bound. In the event that during the Standstill
                      -----------------
         Period FJOG,  BWOG or any Affiliate or Associate of either FJOG or BWOG
         transfers any shares of St. Mary Stock subject to this Agreement, which

                                       4

         transfer must comply with the transfer  restrictions  set forth in that
         certain Share Transfer  Restriction  Agreement  dated as of January 29,
         2003 (the "Share  Transfer  Restriction  Agreement") by and among FJOG,
         BWOG  and  St.  Mary,  to any  Person  that is not a  party  hereto  or
         otherwise subject to the terms and provisions hereof, such Person shall
         take such  shares  subject to all of the terms and  provisions  of this
         Agreement  and such  transfer  shall be  effective  if and only if such
         Person  executes  and  delivers a written  agreement to St. Mary to the
         effect that such Person  shall be bound by the terms of this  Agreement
         as if such Person were an original party hereto.

                  (b) Exceptions.  The foregoing provisions of subsection (a) of
                      ----------
         this Section shall not apply to the following transactions or under the
         following circumstances:

                           (i) Subject to the transfer restrictions set forth in
                  the Share Transfer Restriction  Agreement,  sales of shares of
                  St. Mary Stock in open market  transactions to Persons who are
                  unrelated to Flying J; and

                           (ii) In the  event  of an  Acquisition  of St.  Mary,
                  which for purposes of this Agreement shall mean the occurrence
                  of any of the following events:  (A) St. Mary shall not be the
                  surviving  entity in any merger  (other  than a merger  with a
                  subsidiary  of St. Mary),  share  exchange,  consolidation  or
                  other  reorganization  (or survives only as a subsidiary of an
                  entity other than an Affiliate of St.  Mary);  or (B) St. Mary
                  sells,  leases or exchanges  all or  substantially  all of its
                  assets  to  any  other  Person  (other  than  a  wholly  owned
                  subsidiary  of St.  Mary).  In the event of a tender offer for
                  shares of St.  Mary Stock  which is  approved  by the St. Mary
                  Board  pursuant to a plan  intended to result in a  subsequent
                  Acquisition  of  St.  Mary,   FJOG,  BWOG  and  any  of  their
                  respective  Affiliates or Associates  may  participate in such
                  tender offer,  without the restrictions of this Section,  with
                  respect to the shares of St. Mary Stock that are  Beneficially
                  Owned by them, and the maker of such tender offer shall not be
                  subject to the  restrictions  on transfer with respect to such
                  shares of St. Mary Stock.

         Section  6. Stock  Certificate  Legend.  For so long as this  Agreement
                     --------------------------
remains  in  effect,  each  certificate  representing  shares of St.  Mary Stock
subject to this  Agreement  shall  bear,  in  addition  to any legend or legends
required by applicable  securities laws and any other  agreements  pertaining to
such shares, a legend in substantially the following form:

                  THE SHARES REPRESENTED BY THIS CERTIFICATE ARE
                  SUBJECT  TO  THE PROVISIONS  OF  A  STANDSTILL
                  AGREEMENT DATED JANUARY 29, 2003, BY AND AMONG

                                       5

                  THE  COMPANY AND  CERTAIN STOCKHOLDERS  OF THE
                  COMPANY, PURSUANT TO WHICH  THE ACQUISITION OF
                  ADDITIONAL  SHARES  AND  THE  VOTING  OF  SUCH
                  SHARES  ARE  SUBJECT  TO  CERTAIN   TERMS  AND
                  RESTRICTIONS.  A  COPY   OF  SUCH   STANDSTILL
                  AGREEMENT IS  ON FILE AT THE  PRINCIPAL OFFICE
                  OF THE COMPANY WHERE IT MAY BE INSPECTED.

         Section 7.  Termination.  This Agreement  shall  terminate and be of no
                     -----------
further force and effect upon the expiration of the Standstill Period.

         Section 8.  Injunctive  Relief  and  Specific  Performance.  Each party
                     ----------------------------------------------
hereto hereby  acknowledges  and agrees that irreparable harm would occur in the
event any of the  provisions of this  Agreement were not performed in accordance
with their specific terms or were otherwise breached,  and that damages would be
an inadequate  remedy for a breach of this  Agreement.  Therefore,  it is agreed
that the parties  shall be entitled to  specific  relief  hereunder,  including,
without limitation,  an injunction or injunctions to prevent and enjoin breaches
of the provisions of this Agreement and an order of specific  performance of the
terms and provisions of this Agreement, in addition to any other remedy to which
they may be entitled at law or in equity.  Any  requirements for the securing or
posting of any bond in  connection  with  obtaining  any such  remedy are hereby
waived.

         Section 9.  Representations  and  Warranties of Flying J. To induce St.
                     --------------------------------------------
Mary to enter into this Agreement and the PSA and to consummate the transactions
contemplated  hereby and thereby,  each of FJOG and BWOG represents and warrants
to St. Mary as follows:

                  (a) Binding Agreement. The execution, delivery and performance
                      -----------------
         of this Agreement by such party and the  consummation  by such party of
         the  transactions  contemplated  hereby  have  been  duly  and  validly
         authorized by all necessary corporate action on the part of such party.
         This Agreement has been duly executed and delivered by such party, and,
         assuming the valid authorization,  execution and delivery hereof by St.
         Mary,  is a valid and binding  obligation  of such  party,  enforceable
         against  such  party in  accordance  with  its  terms,  except  as such
         enforcement may be limited by bankruptcy,  insolvency,  reorganization,
         moratorium,  and  other  similar  laws  affecting  or  relating  to the
         enforcement of creditors' rights generally and by general principles of
         equity (whether applied in a proceeding at law or in equity).

                  (b) Execution;  No  Violations.  The execution and delivery of
                      --------------------------
         this  Agreement  by such party does not, and the  consummation  by such
         party of the transactions  contemplated hereby will not: (i) violate or
         conflict  with  the  organizational  documents  of  such  party  or any

                                       6

         agreement,  order, injunction,  decree, or judgment to which such party
         is a party or by which such party or any of its  respective  properties
         is bound;  or (ii) violate any law,  rule or  regulation  applicable to
         such party.

                  (c) Governmental and Other Consents.  No consent,  approval or
                      -------------------------------
         authorization of, or designation,  registration,  declaration or filing
         with, any  governmental  entity or third Person is required on the part
         of such party in  connection  with the  execution  or  delivery of this
         Agreement or the  consummation by it of the  transactions  contemplated
         hereby.

                  (d) Ownership of St. Mary  Securities.  Neither such party nor
                      ---------------------------------
         any of its Affiliates or Associates owns any securities of St. Mary, or
         any securities  convertible into or exchangeable or exercisable for any
         securities of St. Mary, or which, upon redemption  thereof could result
         in such party or any of its  Affiliates  or  Associates  receiving  any
         securities of St. Mary,  or options,  warrants,  contractual  rights or
         other  rights of any kind to acquire or vote any voting  securities  of
         St. Mary,  except the Shares of St. Mary Stock to be issued to FJOG and
         BWOG under the PSA.

         Section 10. Miscellaneous.
                     -------------

                  (a) Notices. All notices,  consents,  requests,  instructions,
                      -------
         authorizations, approvals, waivers and other communications required or
         permitted  by this  Agreement  shall be in writing  and shall be deemed
         duly given to a party when (i) delivered to the appropriate  address by
         hand or by  nationally  recognized  overnight  courier  service  (costs
         prepaid);  (ii)  sent by  facsimile  or  e-mail  with  confirmation  of
         transmission  by the  transmitting  equipment;  or  (iii)  received  or
         rejected by the addressee,  if sent by certified  mail,  return receipt
         requested,  in each case to the addresses,  facsimile numbers or e-mail
         addresses  and marked to the attention of the person (by name or title)
         designated  in the PSA (or to such  other  address,  facsimile  number,
         e-mail  address  or person as a party  may  designate  by notice to the
         other parties).

                  (b) Entire  Agreement.  This  Agreement  sets forth the entire
                      -----------------
         understanding of the parties with respect to the subject matter hereof.

                  (c) Binding  Effect.  Except as otherwise  expressly set forth
                      ---------------
         herein,  this  Agreement  shall  inure to the  benefit of, and shall be
         binding upon,  the parties  hereto,  their  respective  Affiliates  and
         Associates,  and their  respective  successors  and permitted  assigns.
         Nothing in this Agreement,  expressed or implied, is intended to confer
         on any  Person  other  than the  parties  hereto  or  their  respective
         Affiliates,  Associates,  successors and permitted  assigns any rights,
         remedies,  obligations  or  liabilities  under  or by  reason  of  this
         Agreement.

                                       7

                  (d) Assignment.  Neither FJOG nor BWOG , nor their  respective
                      ----------
         Affiliates  or  Associates,  may assign their rights or delegate  their
         obligations  hereunder  (whether  voluntarily,   involuntarily,  or  by
         operation of law) without the prior  written  consent of St. Mary.  Any
         such attempted assignment shall be null and void.

                  (e) Further  Assurances.  Each of FJOG and BWOG agrees that at
                      -------------------
         any time and from time to time,  upon the written  request of St. Mary,
         FJOG and BWOG shall  execute and deliver such further  documents and do
         such  further  acts and things as St.  Mary may  reasonably  request to
         effect the purposes of this Agreement.

                  (f)  Amendments.  This  Agreement  may be  amended  only by an
                       ----------
         agreement in writing executed by each of the parties hereto.

                  (g) Waiver.  The  observance of any term of this Agreement may
                      ------
         be waived  only with the  written  consent  of the party to be bound by
         such waiver. No failure on the part of a party to exercise any right or
         remedy shall operate as a waiver thereof.

                  (h)  Governing  Law. This  Agreement  shall be governed by and
                       --------------
         construed and  interpreted in accordance  with the laws of the State of
         Colorado,  without regard to any conflict of laws  provisions  thereof,
         except that the  Delaware  General  Corporation  Law shall govern as to
         matters of corporate  law  pertaining  to St. Mary and the Utah Revised
         Business  Corporation  Act shall govern as to matters of corporate  law
         pertaining to FJOG and BWOG.

                  (i)  Jurisdiction and Venue. The parties hereto agree that any
                       ----------------------
         actions,  suits  or  proceedings  arising  out of or  relating  to this
         Agreement,  the  transactions   contemplated  hereby  or  any  document
         referred  to herein  shall be  brought  solely and  exclusively  in the
         courts  of the  State of  Colorado  located  in the City and  County of
         Denver,  Colorado  and/or the  courts of The  United  States of America
         located  in the City and County of Denver,  Colorado  (and the  parties
         agree not to commence any action,  suit or proceeding  relating thereto
         except in such courts),  and further agree that service of any process,
         summons,  notice or document by U.S.  registered mail to the respective
         addresses  referred  to in  Section  10(a)  hereof  shall be  effective
         service of process  for any such  action,  suit or  proceeding  brought
         against  any  party in any such  court.  The  parties  irrevocably  and
         unconditionally  waive  any  objection  to the  laying  of venue of any
         action,  suit  or  proceeding  arising  out of  this  Agreement  or the
         transactions  contemplated  hereby,  in  the  courts  of the  State  of
         Colorado or The United States of America located in the City and County
         of Denver, Colorado, and hereby further irrevocably and unconditionally
         waive and agree not to plead or claim in any such  court  that any such
         action,  suit or proceeding  brought in any such court has been brought
         in an inconvenient forum.

                                       8

                  (j)  Severability.   If  any  term,  provision,   covenant  or
                       ------------
         restriction  of  this  Agreement  is  held  by  a  court  of  competent
         jurisdiction to be invalid, void or unenforceable under applicable law,
         the remainder of the terms,  provisions,  covenants and restrictions of
         this  Agreement  shall  remain in full force and effect and shall in no
         way be  affected,  impaired or  invalidated,  and the term,  provision,
         covenant  or  restriction   that  is  held  to  be  invalid,   void  or
         unenforceable  shall be modified so that it accomplishes to the maximum
         extent possible the original business purpose of such term,  provision,
         covenant or restriction in a valid and enforceable manner.

                  (k)  Attorney  Fees.  If any  action  at law or in  equity  is
                       --------------
         necessary  to enforce or  interpret  the terms of this  Agreement,  the
         prevailing party shall be entitled to recover reasonable attorney fees,
         costs and  necessary  disbursements  in addition to any other relief to
         which such party may be entitled.

                  (l)  Adjustments  in  Capitalization.  The shares of St.  Mary
                       -------------------------------
         Stock subject to this Agreement shall be subject to  proportionate  and
         appropriate  adjustment  in the event of any  change  in the  number of
         outstanding  shares of St.  Mary Stock that occurs by reason of a stock
         dividend or split, recapitalization, reclassification, or other similar
         change in capitalization by St. Mary.

                  (m) Headings. The headings,  subheadings and other captions of
                      --------
         this Agreement are for  convenience and reference only and shall not be
         used in interpreting,  construing or enforcing any of the provisions of
         this Agreement.

                  (n) Counterparts and Facsimile Signatures.  This Agreement may
                      -------------------------------------
         be executed in any number of  counterparts,  and signature pages may be
         delivered by facsimile transmission.

                            [Signature page follows]

                                      9




         IN WITNESS WHEREOF, this Standstill Agreement has been duly executed on
behalf of each of the parties hereto by their duly authorized representatives as
of the date first above written.

ST. MARY LAND & EXPLORATION COMPANY,
a Delaware corporation


By:/s/ MILAM RANDOLPH PHARO
   --------------------------------------
   Milam Randolph Pharo, Vice President -
   Land and Legal


FLYING J OIL & GAS INC.,
a Utah corporation


By:/s/ JOHN R. SCALES
   --------------------------------------
   John R. Scales, President


BIG WEST OIL & GAS INC.,
a Utah corporation


By:/s/ JOHN R. SCALES
   --------------------------------------
   John R. Scales, President


                                       10

